An affidavit was filed against appellant charging him with the offense of robbery by assault with firearms. His bond was set by the examining magistrate at the sum of one thousand dollars for his appearance before the grand jury of Bexar County. This he made, and was released from custody. Thereafter the District Attorney of Bexar County filed an affidavit under Art. 260, C. C. P., alleging that this bond was insufficient. Appellant was then arrested and his bond fixed at the sum of ten thousand dollars, which he alleges he was unable to give. Habeas corpus proceedings were instituted asking that said bond be reduced to the sum of one thousand dollars, or in the alternative that he be discharged. Upon a hearing before the district court of Bexar County he was remanded to the custody of the Sheriff of said county and his bond continued at the sum of ten thousand dollars, from which order of the said district court he appeals.
Upon said hearing it was shown that about June 16, 1929, appellant appeared in the lobby of the Victor Theater in the outskirts of San Antonio. He loitered there for about thirty or forty minutes, after which he robbed the cashier of said theater of about $110.00 at the point of a pistol and fled. He was thereafter arrested in Dallas County. Appellant was positively identified as the guilty party. He offered no testimony further than his inability to make a ten thousand dollar bond and the fact of his residence *Page 417 
in San Antonio at and prior to the time of the alleged robbery. Under the undisputed facts proven on the habeas corpus trial, appellant was armed with a deadly weapon, prepared to rob and apparently to kill, if it became necessary. Under the facts appearing in this record, we see no reason to disturb the judgment of the trial court in fixing his bond at ten thousand dollars.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.